Citation Nr: 1029464	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  03-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Terrence T. Griffin













INTRODUCTION

The Veteran had active service from October 1955 to February 
1976.  He served in Vietnam from February 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of Veterans' 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

The Board previously remanded the Veteran's claim in February 
2007 and April 2008.  

The Board has recharacterized the Veteran's service connection 
claim for PTSD, as reflected on the title page, in light of 
Clemons v. Shinseki, 23Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran presently seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  The Veteran references 
(i) arriving in Vietnam and having to evacuate the plane amid 
combat noises; (ii) witnessing and handling combat causalities; 
(iii) assisting with autopsies; and (iv) racial tensions, as in-
service events that resulted in his current acquired psychiatric 
disorder to include PTSD.  

In an effort to assist the Veteran substantiate his claim, the 
Board issued remands dated in February 2007 and April 2008; 
however, the requested developments have not been fully 
completed.  

As the record establishes the Veteran's unit assignment and 
period of Vietnam service, the necessary development efforts 
center on two questions.  One concerns the duties and functions 
of the Walter Reed Army Institute of Research (USA MED RECH TM 
WRAIR) in Vietnam from February 1969 to March 1970, to include 
any support of the 24th Evacuation Hospital, in Long Binh, 
Vietnam.  The second concerns the duties and responsibilities of 
an individual assigned this unit with a Military Occupational 
Specialty (MOS) of Medical Lab Specialist, and whether that 
included assisting with autopsies and/or handling combat 
casualties.  Importantly, the Board emphasizes that these 
development efforts need not center on the Veteran, but on the 
functions of the WRAIR in Vietnam, and the duties of that 
particular MOS.  

Additionally, during the pendency of the Veteran's appeal, VA 
revised 38 C.F.R. § 3.304(f), concerning the adjudication of 
service connection claims for PTSD.  See 75 Fed. Reg. 39843-39852 
(July 13, 2010).  As the regulation is applicable to pending 
appeals, it should be given consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file, copies of 
records of any VA psychiatric treatment 
provided the Veteran since January 2006.  

2.  The AMC/RO should contact Walter Reed 
Army Institute of Research (USA MED RECH TM 
WRAIR), or appropriate repository, and 
request:

(i)  any Annual Progress Reports, 
Mission After Action Reports, Command 
Operations Report and Lessons 
Learned, or any similar 
reports/documentation, outlining the 
activities of this entity and its 
elements between February 1969 and 
March 1970, to include attachment 
and/or support of the 24th Evacuation 
Hospital, in Long Binh, Vietnam;  

(ii)  information addressing whether 
an individual attached to this unit, 
between February 1969 to March 1970, 
with the Military Occupational 
Specialty (MOS) of Medical Laboratory 
Specialist (MOS 92B40), might have 
had duties that included assisting 
with autopsies and/or handling combat 
causalities.  

All development efforts should be in 
writing and associated with the claims 
folder.  Further, any negative response 
should also be in writing. 

3.  Upon completion of the aforementioned 
development efforts, the AMC/RO should 
identify any stressors considered 
corroborated, and if the claim may not at 
that time be granted, arrange for the Veteran 
to be examined to determine the etiology of 
any currently diagnosed acquired psychiatric 
disorder, to include PTSD.  The claims folder 
should be reviewed by the examiner and that 
review should be indicated in the examination 
report.  If PTSD is diagnosed, the examiner 
should specifically indicate if the Veteran's 
claimed stressors adequately support, and are 
related to, this diagnosis.  As to any other 
psychiatric diagnosis as may be made, the 
examiner should indicate whether it had its 
onset in service.  A full rationale should be 
provided for any and all provided 
conclusions.  

4.  The AMC/RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If the benefit 
sought on appeal remains denied, the Veteran 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


